— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Smithtown, dated *631June 9, 1987, which, after a public hearing, denied the petitioner’s application for certain area variances, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, j.), dated October 22, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner failed to prove that he would suffer significant economic harm or other practical difficulty if his application for area variances were denied (see, Matter of Cowan v Kern, 41 NY2d 591, rearg denied 42 NY2d 910; Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702). The Board’s findings that there was no showing of practical difficulty, that the proposed 3,200-square-foot construction would be disproportionate to the petitioner’s quarter-acre plot and that the proposed expansion would adversely impact on the neighboring quarter-acre plots are supported by substantial evidence. Accordingly, the denial of the application was not arbitrary, illegal or an abuse of discretion (see, Matter of Fuhst v Foley, 45 NY2d 441). Mollen, P. J., Bracken, Sullivan and Harwood, JJ., concur.